FIRST AMENDMENT TO CREDIT AGREEMENT

     
Parties:
 

“CoBank”:
  CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
 
   
“Borrower”:
  CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
 
    “Syndication Parties”: The entities named below on the signature pages

 
   
Execution Date:
  May 8, 2007    

Recitals:

A. CoBank, as Administrative Agent (in such capacity “Administrative Agent”) and
as a Syndication Party, the Syndication Parties signatory thereto (collectively
with any Persons who subsequently become Syndication Parties “Syndication
Parties”), and Borrower, entered into that certain 2006 Amended and Restated
Credit Agreement (Revolving Loan) dated as of May 18, 2006 (as amended, restated
or replaced from time to time, the “Credit Agreement”), pursuant to which the
Syndication Parties agreed to make certain loans to Borrower and to issue
Letters of Credit for the account of Borrower (collectively “Facilities”) under
the terms and conditions set forth in the Credit Agreement.

B. Borrower, Agent, and the present Syndication Parties now desire to amend the
provisions of the Credit Agreement under the terms and conditions as set forth
in this First Amendment to Credit Agreement (“First Amendment”).

Agreement:

Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendments to Credit Agreement. The Credit Agreement is amended as of the
Effective Date as follows:

1.1 Subsection 11.2.1 is hereby amended to read as set forth below:

11.2.1 Annual Financial Statements. As soon as available, but in no event later
than one hundred and twenty (120) days after the end of any Fiscal Year of
Borrower occurring during the term hereof one copy of the audit report for such
year and accompanying consolidated financial statements (including all footnotes
thereto), including a consolidated balance sheet, a consolidated statement of
earnings, a consolidated statement of capital, and a consolidated statement of
cash flow for the Borrower and its Subsidiaries, showing in comparative form the
figures for the previous Fiscal Year, all in reasonable detail, prepared in
conformance with GAAP consistently applied and certified without qualification
by PricewaterhouseCoopers, or other independent public accountants of nationally
recognized standing selected by the Borrower and satisfactory to the
Administrative Agent. Delivery to the Administrative Agent within the time
period specified above of copies of Borrower’s Annual Report on Form 10-K as
prepared and filed in accordance with the requirements of the Securities
Exchange Commission shall be deemed to satisfy the requirements of this
Subsection if accompanied by the required unqualified accountant’s
certification. Such annual financial statements or Form 10-K’s required pursuant
to this Subsection shall be accompanied by a Compliance Certificate signed by
Borrower’s Chief Financial Officer or other officer of Borrower acceptable to
the Administrative Agent.

1.2 Section 12.6 is amended to read as follows:

12.6 Loans. Borrower shall not (nor shall it permit any of its Restricted
Subsidiaries to) lend or advance money, credit, or property to any Person,
except for: (a) loans to Restricted Subsidiaries; (b) trade credit extended in
the ordinary course of business and advances against the purchase price for the
purchase by Borrower of goods or services in the ordinary course of business;
(c) the loan to NCRA advanced on February 28, 2005 and as evidenced by that
certain loan agreement and that certain promissory note each dated October 1,
2004; and (d) other loans; provided that at all times the aggregate outstanding
principal amount of all such loans retained by Borrower and any such Restricted
Subsidiary shall not exceed $200,000,000.00.

1.3 Section 12.7 is amended to read as follows:

12.7 Merger; Acquisitions; Business Form; Etc. Borrower shall not (nor shall it
permit any of its Restricted Subsidiaries to) merge or consolidate with any
entity, or acquire all or substantially all of the assets of any person or
entity, or form or create any new Subsidiary (other than a Restricted Subsidiary
formed by Borrower), acquire the controlling interest in any Person, change its
business form from a cooperative corporation, or commence operations under any
other name, organization, or entity, including any joint venture; provided,
however,

(a) The foregoing shall not prevent any consolidation, acquisition, or merger if
after giving effect thereto:

(i) The book value of the assets of Borrower and its Subsidiaries does not
increase, due to any such merger, consolidation or acquisition, by an aggregate
amount in excess of $500,000,000.00 during the term of this Agreement;

(ii) Borrower is the surviving entity; and

(iii) No Event of Default or Potential Default shall have occurred and be
continuing.

(b) The foregoing shall not prevent Borrower from forming or creating any new
Subsidiary provided:

(i) The Investment in such Subsidiary does not violate any provision of
Section 12.8 hereof; and

(ii) Such Subsidiary shall not acquire all or substantially all of the assets of
any Person except through an acquisition, consolidation, or merger satisfying
the requirements of clause (a) of this Section.

(c) The foregoing shall not prevent Borrower from acquiring the controlling
interest of any entity described in Exhibit 12.8(f) hereto.

1.4 Paragraphs (f) and (k) of Section 12.8 are amended to read as follows:

(f) Investments in Persons, which are not Restricted Subsidiaries, identified,
including the book value of each such Investment, on Exhibit 12.8(f) hereto;
provided that the amount of such Investment shall not increase above the amount
shown in Exhibit 12.8(f),except for Investments made pursuant to clauses
(h) through (k) of this Section subsequent to May 8, 2007;

(k) Investments, in addition to those permitted by clauses (a) through
(j) above, in an aggregate amount outstanding at any point in time not exceeding
$350,000,000.00.

1.5 Existing Exhibit 12.8(f) is replaced by Exhibit 12.8(f) attached hereto.

2. Conditions to Effectiveness of this First Amendment. This First Amendment
shall become effective on the date, not sooner than the Execution Date, on which
Borrower has satisfied, to the Administrative Agent’s sole discretion, each of
the following conditions precedent (“Effective Date”):

2.1 Representations and Warranties. The representations and warranties of
Borrower shall be true and correct in all material respects on and as of the
Execution Date as though made on and as of such date.

2.2 Execution of Loan Documents. The Administrative Agent shall have received
this First Amendment executed by Borrower and each of the Syndication Parties.

2.3 Payment of Fees and Expenses. Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available federal funds all fees required
under the Credit Agreement, and all costs and expenses, including legal fees,
incurred by the Administrative Agent in connection with the preparation,
negotiation, and execution of this First Amendment and the other documents
required in connection with this First Amendment.

2.4 No Event of Default. No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Execution Date of this First
Amendment.

3. General Provisions.

3.1 No Other Modifications. The Credit Agreement, as expressly modified herein,
shall continue in full force and effect and be binding upon the parties thereto.

3.2 Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of Borrower, the Administrative Agent, and the Syndication
Parties, and their respective successors and assigns, except that Borrower may
not assign or transfer its rights or obligations hereunder.

3.3 Definitions. Capitalized terms used, but not defined, in this First
Amendment shall have the meaning set forth in the Credit Agreement.

3.4 Severability. Should any provision of this First Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this First Amendment and all remaining provision of this
First Amendment shall be fully enforceable.

3.5 Governing Law. To the extent not governed by federal law, this First
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.

3.6 Headings. The captions or headings in this First Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this First Amendment.

3.7 Counterparts. This First Amendment may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this First Amendment by telefax,
facsimile, or e-mail transmission of an Adobe® file format document also shall
deliver an original executed counterpart of this First Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this First Amendment.

[SIGNATURES APPEAR ON THE NEXT PAGE]

1

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the Effective Date.

ADMINISTRATIVE AGENT:

CoBank, ACB

By:
Name:
Title:


BORROWER:

CHS Inc. a cooperative corporation formed under the

laws of the State of Minnesota

By:
Name: John Schmitz
Title: Executive Vice President and Chief Financial
Officer


SYNDICATION PARTIES:

CoBank, ACB

By:
Name: Michael Tousignant
Title: Vice President


The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago

Branch

By:
Name: Mr. Tsuguyuki Umene
Title: Deputy General Manager


SunTrust Bank

By:
Name: Michel Odermatt
Title: Managing Director


Bank of America, N.A.

By:
Name: Daniel R. Petrik
Title: Senior Vice President


Wells Fargo Bank, National Association

By:
Name:
Title:


BNP Paribas

By:
Name: Marcie Weiss
Title: Managing Director


Harris N. A.

By:
Name:
Title:


Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International”
New York Branch

By:
Name:
Title:


2

Deere Credit, Inc.

By:
Name:
Title:


U.S. Bank National Association

By:
Name:
Title:


Natexis Banques Populaires

By:
Name: Stephen Jendras
Title: Vice President


Fortis Capital Corp.

By:
Name:
Title:


The Bank of Nova Scotia

By:
Name:
Title:


Calyon New York Branch

By:
Name: Lee E. Greve
Title: Managing Director, Deputy Manager


National City Bank of Indiana

By:
Name: Christopher A. Susott
Title: Vice President


M&I Marshall & Ilsley Bank

By:
Name: Gary Sloan
Title: Vice President


Farm Credit Services of America, PCA

By:
Name: Steven L. Moore
Title: Vice President


ING Capital LLC

By:
Name:
Title:


Comerica Bank

By:
Name: Timothy O’Rourke
Title: Vice President


3

AgStar Financial Services, PCA

By:
Name: Troy Mostaert
Title: Vice President


HSH Nordbank AG New York Branch

By:
Name: David Lopez Menendez
Title: Senior Vice President


LaSalle Bank National Association

By:
Name: Jeffery Ware
Title: Vice President


Société Générale

By:
Name: Milissa Goeden
Title: Vice President


Wachovia Bank, National Association

By:
Name: Clint Bryant
Title: Vice President


AgFirst Farm Credit Bank

By:
Name: Bruce Fortner
Title: Vice President


U.S. AgBank

By:
Name: Travis W. Ball
Title: Vice President


4

Exhibit 12.8(f)
to Credit Agreement
EXISTING INVESTMENTS
(excluding Restricted Subsidiaries)

                         
 
  Balance   Eliminations   Consolidated
Ag Processing
  19,351,293             19,351,293  
Archer Daniels Midland
  1,598,271             1,598,271  
CF Industries
  62,257,909             62,257,909  
Cenex Finance Association
  1,621,564             1,621,564  
Chicago Board of Trade
  4,417,821             4,417,821  
Clarkson Grain Co
  600,000             600,000  
Co Grain Inc
  566,221             566,221  
CoBank
  11,714,091             11,714,091  
Cooperative Finance Association
  403,871             403,871  
Intrade, NV
  757,714             757,714  
International Malting – Lesaffre
  700,000             700,000  
Land O’ Lakes, Inc.
  37,719,728             37,719,728  
Lewis-Clark Terminal, Inc
  1,576,125             1,576,125  
New York Mercintile Exchange
  23,076,000             23,076,000  
Universal Cooperatives, Inc.
  6,988,036             6,988,036  
Washington Biodiesel
  1,400,000             1,400,000  
Various: Transport Cooperatives
  540,670             540,670  
Electric & Telephone Coops
  1,365,125             1,365,125  
Other Cooperatives, Etc.
  2,208,662     (7,800 )     2,200,862  
Local Patron Coops
  2,295,711     —       2,295,711  
Other
  842,015             842,015  
INVESTMENTS IN COOPERATIVES & OTHER
  182,000,828     (7,800 )     181,993,028  
 
                       
 
                   
CONSOLIDATED INVESTMENTS
                   
 
                       
 
                   
Country Operations Shell Subsidiaries
  29,453,124     (29,453,124 )     —  
Ag States Agency
  20,106,283     (20,106,283 )     —  
Ag States Agency – Goodwill
  557,115             557,115  
CHS IH
  2,413,992     (2,413,992 )     —  
CHS Calgary
  8,049     (8,049 )        
Cenex Ag, Inc.
  773,962     (773,962 )     —  
Cenex Petroleum, Inc.
  (2,543,341 )     2,543,341       —  
Circle Land Management, Inc.
  1,462,431     (1,462,431 )     —  
Cenex Pipeline Company
  39,512,941     (39,512,941 )     —  
Fin-Ag, Inc
  150,000     (150,000 )     —  
Front Range Pipeline Co
  50,152,539     (50,152,539 )     —  
HSC Brazil
  1,250,000     (1,250,000 )     —  
HSC Europe
  16,200     (16,200 )     —  
Horizon Milling Canada
  15,554,761     (15,554,761 )     —  
National Co-op Refinery Association (NCRA)
  412,756,666     (412,756,666 )     —  
Partnered Beverages
  1,536,763     (1,536,763 )     —  
Provista
  2,255,979     (2,255,979 )     —  
Provista Goodwill
  1,714,866             1,714,866  
Country Hedging, Inc
  875,000     (875,000 )     —  
Tillamook/GTA Feeds, LLC
  750,179     (750,179 )     —  
Plains Partner
  2,970,747     (2,970,747 )     —  
HSC/PGG Feed
  1,021,068     (1,021,068 )     —  
TOTAL CONSOLIDATED INVESTMENTS
  582,749,325     (580,477,344 )     2,271,981  
 
                       
 
                   
CORP, AGRONOMY, ENERGY, GRAIN MARKETING JV’S
                       
 
                       
 
                   
CHS IH- MCIC Ag
  924,799             924,799  
CHS IH-Multigrain Ag
  21,151,623             21,151,623  
Cenex Canada
  5,834             5,834  
Green Bay Terminal Corp.
  456,617             456,617  
Tacoma Export Marketing Co, (Temco)
  9,963,589             9,963,589  
United Harvest, LLC
  5,347,061             5,347,061  
United Country Brands 50% (Agriliance LLC 25%)
  110,295,187             110,295,187  
United Country Brands Goodwill
  26,740,000             26,740,000  
CHS Holding – Canada
  17,504,015             17,504,015  
Whitman Terminal Assn, LLC
  832,859             832,859  
US BioEnergy
  121,708,106             121,708,106  
NCRA – Investments in LLC’s
  4,983,367     (711,425 )     4,271,942  
Investment in Nor-Lakes Services made 4/30/07
  4,000,000             4,000,000  
Investment in The Farm Oyl Company made 4/30/07
  3,000,000             3,000,000  
 
                   
TOTAL CORP, AGRONOMY, ENERGY, GRN MKTG
  326,913,056     (711,425 )     326,201,631  
 
                       
COUNTRY OPS & BUSINESS SOLUTIONS JOINT VENTURES
                       
 
                       
Allied Agronomy, LLC
  380,250             380,250  
Allied Agronomy Goodwill
  (21,454 )             (21,454 )
Battle Creek/CHS, LLC
  903,652             903,652  
Central Montana Propane, LLC
  452,366             452,366  
CHS/ADM, LLC
  1,480,682             1,480,682  
Classic Farms, LLC
  645,934             645,934  
Cornerstone AG, LLC
  2,758,783             2,758,783  
Dakota Agronomy Partners
  2,009,831             2,009,831  
Energy Partners, LLC
  3,338,065             3,338,065  
Genetic Marketing Group, LLC
  9,929             9,929  
Kropf/CHS, LLC
  1,344,203             1,344,203  
Montevideo Grain, LLC
  360,872             360,872  
Mountain Country
  339,935             339,935  
Mountain View of Montana, LLC
  1,585,050             1,585,050  
Norick Risk Funding Concepts, LLC
  1,713,228             1,713,228  
Parshall, LLC
  3,000,000             3,000,000  
Prairie Lakes Grain Storage, LLC
  71,973             71,973  
Safety Resource Alliance, LLC
  30,000             30,000  
CoFina
  39,439,339             39,439,339  
TOTAL COUNTRY OPS & BUSINESS SOLUTIONS
  59,842,638     —       59,842,638  
 
                       
 
                       
WHEAT MILLING JOINT VENTURES
                       
 
                       
 
                       
Horizon Milling, LLC
  19,926,538             19,926,538  
Horizon Milling, LLC Non-base Capital
  5,528,205             5,528,205  
Horizon Milling Contracts
  7,127,494             7,127,494  
Horizon Milling General Partnership
  13,862,778             13,862,778  
United Processors, LLC (Rocky Mountain Milling)
  1,513,089             1,513,089  
TOTAL WHEAT JV’S
  47,958,104     —       47,958,104  
 
                       
FOODS JOINT VENTURES
                       
 
                       
Ventura Foods, LLC
  123,208,000             123,208,000  
Ventura Foods-Original Goodwill
  3,838,696             3,838,696  
Ventura Foods-Additional 10% Goodwill
  12,864,429             12,864,429  
TOTAL FOODS JOINT VENTURES
  139,911,125     —       139,911,125  
 
                       
TOTAL INVESTMENTS
  1,339,375,076     (581,196,569 )     758,178,507  
 
                       
NCRA Loan
    112,500,000               112,500,000  
TOTAL
  1,451,875,076     (581,196,569 )     870,678,507  
 
                       

REVISED MAY      , 2007

3693862_5.DOC

5